Exhibit 10.112
AMENDMENT NO. 8 TO
EMPLOYMENT AGREEMENT
     This is an amendment, dated as of March 8, 2011 (the “Amendment”) to the
Employment Agreement made as of the 1st day of March, 2000 (the “Employment
Agreement”), by and between SELECT MEDICAL CORPORATION, a Delaware corporation
(the “Employer”), and ROBERT A. ORTENZIO, an individual (the “Employee”).
Background
     Employer and Employee executed and delivered the Employment Agreement, that
certain Amendment No. 1 to the Employment Agreement, dated as of August 8, 2000,
that certain Amendment No. 2 to the Employment Agreement, dated as of
February 23, 2001, that certain Amendment No. 3 to the Employment Agreement,
dated as of September 17, 2001, that certain Amendment No. 4 to the Employment
Agreement, dated as of December 10, 2004, that certain Amendment No. 5 to the
Employment Agreement, dated as of February 24, 2005, that certain Amendment
No. 6 to the Employment Agreement, dated as of December 18, 2008 and that
certain Amendment No. 7 to the Employment Agreement, dated as of November 10,
2010. Employer and Employee now desire to amend the Employment Agreement as
provided herein.
Agreement
1. Section 5.02(c) of the Employment Agreement is hereby amended and restated in
its entirety to read as follows and all references to Section 5.02(c) of the
Employment Agreement shall be deleted:
     “(c) Intentionally Omitted.”
2. Except as amended hereby, the Employment Agreement shall continue in effect
in accordance with its terms.
     Please indicate your acceptance of the above Amendment by signing below in
the space indicated.

                  Very truly yours,    
 
                SELECT MEDICAL CORPORATION, a
Delaware Corporation    
 
           
 
  By:   /s/ Michael E. Tarvin
 
Michael E. Tarvin,    
 
      Executive Vice President    
 
                /s/ Robert A. Ortenzio                   Robert A. Ortenzio    

